NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

JOSHUA J. DEVERICKS,          :     CIV. NO. 18-13451 (RMB)
                              :
               Plaintiff      :
                              :
     v.                       :          OPINION
                              :
CAPE MAY (REGION) OFFICE      :
OF THE PUBLIC DEFENDER,       :
et al.,                       :
                              :
                              :
               Defendants     :

BUMB, DISTRICT JUDGE

     Plaintiff Joshua Devericks, a pretrial detainee confined at

Cape May County Correctional Center in Cape May, New Jersey, brings

this civil rights complaint under 42 U.S.C. § 1983. (Compl., ECF

No. 1.) Plaintiff filed an application to proceed in forma pauperis

(“IFP”) (ECF No. 1-1), which establishes his eligibility to proceed

without prepayment of fees under 28 U.S.C. § 1915 and will be

granted. Plaintiff’s motion to appoint pro bono counsel (ECF No.

2), his supplement to his complaint (ECF No. 5), and his letter

requesting change of jury demand (ECF No. 6) are also before the

Court.1



1 The Court will treat the Complaint as consisting of the documents
filed in Docket Entry #1, Docket Entry #5 and Docket Entry #6.
Plaintiff should be advised that any further attempts to amend the
complaint must comply with Federal Rule of Civil Procedure 15.
Specifically, an amended complaint shall completely supersede and
     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. § 1915(e)(2)(B) and

§ 1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such relief.

For the reasons discussed below, the Court will dismiss the

Complaint for failure to state a claim.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering



replace the operative complaint. See New Rock Asset Partners, L.P.
v. Preferred Entity Advancements, Inc., 101 F.3d 1492, 1504 (3d
Cir. 1996) (“the amended complaint ‘supersedes the original and
renders it of no legal effect, unless the amended complaint
specifically refers to or adopts the earlier pleading’”) (quoting
Boelens v. Redman Homes, Inc., 759 F.2d 504 (5th Cir. 1985)). In
other words, the Court will not accept letters purporting to amend
the Complaint.
                                 2
why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If
                                 3
a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.    DISCUSSION

       A.    The Complaint

       Many of Plaintiff’s allegations suggest injuries not only to

himself     but   to   all   indigent   criminal   defendants. 2 Plaintiff,

however, has not formally asserted claims on behalf of a class,

and the Court will construe the Complaint to raise claims on

Plaintiff’s behalf only. See Hennessey v. Atlantic County Dept. of

Public Safety, No. CIV.A. 06-143 (NLH), 2006 WL 2711510, at *4

(D.N.J. Sept. 18, 2006) (“courts have found that pro se plaintiffs

generally cannot represent and protect the interests of the class

fairly and adequately”)(citations omitted)).




2   See e.g. Compl., ECF No. 1 at 6:

             At trial, Plaintiff (Devericks) intends to
             show minimal probable cause hearings, minimal
             pre-trial    motions,     [zero]      pre-trial
             investigation(s), no potential witness(es)
             are interviewed, [] And, Defendants are left
             to   endure    exceptionally   filthy,     and,
             extraordinarily    overcrowded    3 rd    world
             condition(s) (which) by design, continues to
             forcibly extract guilty pleas.

                                        4
       Plaintiff names the following defendants to this action:

Cape May Office of the Public Defender, Scott D. Sherwood, H.

Parker Smith, S. David Meyer, Christina M. Naughton, Emily S. Bell3

and Robert Moran. (Compl., ECF No. 1 at 8-9.) Plaintiff alleges

Defendant     Sherwood    routinely        assigns    deficient    attorneys    to

provide a criminal defense to indigent, educationally challenged

and mentally challenged defendants. (Id. at 10, 11.)

       Public   Defender       H.    Parker   Smith    served     as    Plaintiff’s

criminal defense counsel until he was removed. (Compl., ECF No. 1

at 17.) According to Plaintiff, Smith’s performance as his defense

counsel was deficient in numerous ways, primarily because it was

aimed at coercing and expediting a guilty plea.

       J. David Meyers was appointed as pro bono counsel to represent

Plaintiff after H. Parker Smith’s representation ended. (Compl.,

ECF No. 1 at 20.) Plaintiff alleges Meyers’ representation was

also deficient and aimed at coercing a guilty plea. (Id. at 20-

26.)

       The   Cape   May   Office      of   the    Public     Defender    reassigned

Plaintiff’s defense to Pro Bono Attorney Christina M. Naughton.

(Compl.,     ECF    No.    1    at     27.)      Plaintiff     alleges    Naughton


3 The Court is unsure, because the Complaint is handwritten,
whether the defendant’s name is Emily “Ball” or Emily “Bell.” For
purposes of this Opinion, the Court will assume the defendant’s
name is Emily Bell.
                                5
misrepresented information concerning a second suppression motion,

failed   to   perform     an    independent    investigation   and    denied

Plaintiff’s many demands on how to litigate his defense. (Compl.,

ECF No. 1 at 28-35.)

     The only allegation in the Complaint specific to Emily S.

Bell is that she was “assigned (pro-bono) attorney-by the Atlantic

(Region) Office of the Public Defender.” (Id. at 9.) The sole

allegation against Robert Moran is “Department Head-Deputy Public

Defender, Atlantic (Region) Office of the Public Defender.” (Id.)

     In his supplement to the Complaint, Plaintiff alleged he

sustained an injury from the conspiracy to deprive him of a defense

because he lived in filthy conditions as a pretrial detainee, which

was by defendants’ design to coerce him to plead guilty. (Compl.,

ECF No. 5 at 1-2.) He further alleged violation of the Interstate

Agreement on Detainers, and that he did not receive work credits

from Virginia State Prison. (Compl. ECF No. 5 at 2.) Finally,

Plaintiff alleged Pro Bono Attorney Naughton conspired with “the

opposition” to withhold exculpatory DNA and fingerprint testing

results from Plaintiff to make him believe the State never tested

the firearms in question.

     For relief, Plaintiff seeks money damages, termination of the

defendants’    licenses        to   practice   law;   termination    of   the



                                        6
defendants’ employment by the State, county or municipality; and

other unspecified injunctive relief. (Compl., ECF No. 1 at 67.)

      B.   Ineffective Assistance of Counsel Claims Under 42 U.S.C.
           § 1983

      A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....

      To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

      The Sixth Amendment right to counsel in a criminal action is

“‘the right to the effective assistance of counsel.’” Strickland

v.   Washington,   466   U.S.   668,   686   (1984)   (quoting   McMann   v.

Richardson, 397 U.S. 759, 771, n. 14 (1970)). “The proper measure


                                       7
of   attorney   performance    remains    simply   reasonableness        under

prevailing   professional     norms.”    Strickland,   466   U.S.   at    688.

“There are countless ways to provide effective assistance in any

given case.” Id. at 689.

       “Criminal defense attorneys, including public defenders, do

not act “under color of state law” and are not liable under section

1983 when performing traditional functions as defense counsel.”

Nelson v. Dauphin Cty. Pub. Def., 381 F. App'x 127, 128 (3d Cir.

2010) (quoting Polk County v. Dodson, 454 U.S. 312, 325 (1981));

Newton v. City of Wilmington, 676 F. App’x 106, 108 (3d Cir. 2017).

The Court will dismiss with prejudice the Sixth Amendment claims

under § 1983 against Scott D. Sherwood, H. Parker Smith, S. David

Meyers, Christina M. Naughton, Emily S. Bell and Robert Moran.

      Plaintiff further alleges “[t]he Cape May Office of the Public

Defender has consistently provided false representation by parties

trained (in forcibly extracting guilty pleas) I.E. no pretrial

work product.” (Compl., ECF No. 1 at 4.) This and other allegations

against appear to be an attempt to hold the Office of the Public

Defender accountable for the actions of its employees. There is no

respondeat superior liability under Section 1983. Id. at 128

(citing Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998));

Natale v. Camden County Correctional Facility, 318 F.3d 575, 583

(3d Cir. 2003) (governmental entities cannot be “held responsible
                                    8
for the acts of its employees under a theory of respondent superior

or   vicarious   liability.”)   The       Court   will   dismiss   the   Sixth

Amendment claims under § 1983 against the Cape May Office of the

Public Defender without prejudice.

      C.   Conspiracy Claims under 42 U.S.C. §§ 1983, 1985(3)

      To state a § 1983 conspiracy claim involving a party who is

not a state actor under § 1983, like the public defenders and

criminal defense attorneys in this action, a plaintiff must allege

that a state actor(s) reached an understanding with a private party

defendant to deny the plaintiff his rights under § 1983. Kost v.

Kozakiewicz, 1 F.3d 176, 185 (3d Cir. 1993); Limehouse v. Delaware,

144 F. App’x 921, 923 (3d Cir. 2005) (per curiam). “Establishing

the existence of this ‘understanding,’ however, is really nothing

more than another way to show state action as required by § 1983

when a private party is alleged to have violated that statute.”

Kost, 1 F.3d at 185. “[D]efense counsel may be sued under § 1983

if he conspires with a state actor, irrespective of whether the

co-conspiratorial state actor is himself immune from suit.” Durham

v. City & Cty. of Erie, 171 F. App'x 412, 415 (3d Cir. 2006) (per

curiam) (citing Tower v. Glover, 467 U.S. 914, 916 (1984); Dennis

v. Sparks, 449 U.S. 24, 27-28 (1980)).




                                      9
     The Court also construes the Complaint to raise a conspiracy

claim under 42 U.S.C. § 1985(3), Conspiracy to interfere with civil

rights. This provision states, in relevant part:

          (3) Depriving persons of rights or privileges

          If two or more persons in any State or
          Territory conspire . . . for the purpose of
          depriving, either directly or indirectly, any
          person or class of persons of the equal
          protection of the laws, or of equal privileges
          and immunities under the laws; or for the
          purpose of preventing or hindering the
          constituted authorities of any State or
          Territory from giving or securing to all
          persons within such State or Territory the
          equal protection of the laws; . . . in any
          case of conspiracy set forth in this section,
          if one or more persons engaged therein do, or
          cause to be done, any act in furtherance of
          the object of such conspiracy, whereby another
          is injured in his person or property, or
          deprived of having and exercising any right or
          privilege of a citizen of the United States,
          the party so injured or deprived may have an
          action for the recovery of damages occasioned
          by such injury or deprivation, against any one
          or more of the conspirators.

To bring a claim under § 1985(3), a plaintiff must allege:

          (1) a conspiracy; (2) for the purpose of
          depriving, either directly or indirectly, any
          person or class of persons of the equal
          protection of the laws, or of equal privileges
          and immunities under the laws; and (3) an act
          in furtherance of the conspiracy; (4) whereby
          a person is injured in his person or property
          or deprived of any right or privilege of a
          citizen of the United States.




                                10
Farber v. City of Paterson, 440 F.3d 131, 134 (3d Cir. 2006)

(citing United Bhd. of Carpenters & Joiners v. Scott, 463 U.S.

825, 828-29 (1983) (citing Griffin v. Breckenridge, 403 U.S. 88,

102-03 (1971)).

     Section 1985(3) “requires the ‘intent to deprive of equal

protection, or equal privileges and immunities[.]’” Id. at 135

(quoting Griffin, 403 U.S. at 102). Therefore, “a claimant must

allege ‘some racial, or perhaps otherwise class-based, invidiously

discriminatory animus behind the conspirators' action” in order to

state a claim.’” Id. “[A] plaintiff must allege both that the

conspiracy    was   motivated    by    discriminatory    animus    against   an

identifiable     class   and    that    the   discrimination      against    the

identifiable     class   was    invidious.”      Id.    (citing    Aulson     v.

Blanchard, 83 F.3d 1, 4-5 (1st Cir. 1996)).

     Here, Plaintiff alleges that the actions of the defendants

             can only be described (as) a multi-tiered
             conspiracy being intentionally carried out to
             fraudulently generate mass convictions (by way
             of) illicit sub-standard and/or procedurally
             (forbidden} actions (and/or inactions) which
             without question, contradict, defy (and/or
             violate) well established “Due Process”
             Guarantee(s), “Rules of the Court,” “Rules of
             Evidence,” “Rules of Professional Conduct”
             and/or “Codes of Judicial Conduct.” All being
             harmoniously exacted with a sole common
             denominator of satisfying (open criminal
             matter(s)), by way of preferred guilty pleas
             whether or not the state[’]s procedurally
             defective (and/or) deficient proof(s) are
                                       11
            compatible with initial allegation(s) (as set
            forth)

(Compl., ECF No. 1 at 7) (ellipses, underlining and capitalization

omitted.) Plaintiff also alleges that

            parties employed by the Cape May (Region)
            Office of the Public Defender and/or assigned
            pro bono attornies [sic]) routinely conspire
            with prosecuting attornies [sic], as a means
            of repeatedly coercing defendant(s) into
            accepting (supposed) plea offers, which, more
            often than not, are not compatible with the
            charging schematics (at issue) and/or a
            defendant[’]s prior criminal history or a lack
            thereof.

(Compl., ECF No. 1 at 40) (ellipses, underlining and capitalization

omitted.)

     Plaintiff’s complaint contains only legal conclusions that a

conspiracy existed. See Durham, 171 F. App’x at 415 (plaintiff

failed to allege any conversation or conduct that would establish

a conspiracy). A complaint does not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678.

     Furthermore, Plaintiff does not allege facts suggesting a

conspiracy that was motivated by discriminatory animus against an

identifiable    class   and   that   the   discrimination   against   the

identifiable class was invidious, as required under § 1985(3).

Plaintiff alleges a conspiracy to force all indigent criminal

defendants to plead guilty without testing the merits of the
                                     12
State’s case. The Court will dismiss the § 1985(3) conspiracy

claims without prejudice because Plaintiff does not allege the

defendants conspired with the prosecutor(s) to coerce him to plead

guilty, motivated by discriminatory animus against him as a member

of an identifiable class.

     Although Plaintiff may amend the claims that are dismissed

without prejudice, he should be aware that if his allegations

necessarily imply the invalidity of his conviction(s), for example

if he alleges that he was coerced into pleading guilty and his

convictions are invalid, his claims would be barred by Heck v.

Humphrey, 512 U.S. 477, 487 (1994). See Newton, 676 F. App’x at

108 (noting Heck would bar claims that guilty pleas were invalid

because they were obtained through fraud and threats). Prior to

bringing a civil action based on claims that would impugn the

validity of a criminal conviction, a plaintiff must first “prove

that the conviction or sentence has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by

a federal court's issuance of a writ of habeas corpus, 28 U.S.C.

§ 2254.” Heck, 512 U.S. at 487.

     D.   Motion to Appoint Pro Bono Counsel

     A district court has authority to appoint counsel to represent

an indigent civil litigant under 28 U.S.C. § 1915(e)(1), which
                                  13
provides: “[t]he court may request an attorney to represent any

person unable to afford counsel.” There is no statutory right to

appointed counsel. Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993).

Before a court may exercise its discretion to appoint counsel, it

must first determine that Plaintiff’s claim(s) has some merit in

fact and law. Id. at 155.

     Because the Court has determined that the Complaint fails to

state a claim, the Court will deny without prejudice Plaintiff’s

motion   for   appointment   of   counsel,   pursuant   to   28   U.S.C.   §

1915(e)(1).

III. CONCLUSION

     For the reasons stated above, the Court grants Plaintiff’s

IFP application, but dismisses with prejudice the Sixth Amendment

claims under § 1983 against Scott D. Sherwood, H. Parker Smith, S.

David Meyer, Christina M. Naughton, Emily S. Bell and Robert Moran,

dismisses without prejudice the Sixth Amendment claims under §

1983 against Cape May Office of the Public Defender, and dismisses

the § 1983 and § 1985(3) conspiracy claims against all defendants

without prejudice.

An appropriate order follows.

Date: January 2, 2019
                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge


                                    14
